Citation Nr: 1046553	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to inservice Agent Orange exposure.  

3.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to inservice Agent Orange exposure.  

4.  Entitlement to service connection for peripheral neuropathy 
left lower extremity, to include as secondary to inservice Agent 
Orange exposure.  

5.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as secondary to inservice Agent 
Orange exposure.  

6.  Entitlement to service connection for a disorder manifested 
by infections, to include as secondary to inservice Agent Orange 
exposure.  

7.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to inservice Agent Orange exposure.  

8.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to inservice Agent Orange 
exposure.  

9.  Entitlement to service connection for maxillary loss of teeth 
and gum disease, to include as secondary to inservice Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York.  

In August 2009 the Board denied the Veteran's claims as listed on 
the title page of this decision.  He appealed to the United 
States Court of Appeals for Veterans Claims (CAVC/Court).  In a 
July 2010 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand.  The Board's decision was 
vacated and the Veteran's claim was remanded to the Board.  As to 
the issue of entitlement to service connection for PTSD, the 
Order called for the claim to be remanded so that an attempt 
could be made to obtain verification of the Veteran's claimed 
stressors during service.  As to the issue of entitlement to 
service connection for diabetes mellitus, the Order called for 
the claim to be remanded in that all probative evidence was not 
adequately discussed in the Board's decision.  As to the other 
claimed conditions (diabetes retinopathy, right and left lower 
peripheral neuropathy, a disorder manifested by infection, 
erectile dysfunction, bilateral foot condition, and maxillary 
loss of teeth and gum disease), the Order noted that it was the 
Veteran's primary contention that these conditions were secondary 
to his diabetes.  Thus, they were "inextricably intertwined" 
with the claim for service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Initially, the Board addresses the issue of entitlement to 
service connection for PTSD.  For the reasons to follow, it is 
concluded that a remand is necessary.  

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

The Veteran has been diagnosed with PTSD related to service, as 
indicated, for example, in a September 2003 VA document.  At that 
time, it was noted that he served with the US Army 35th Engineer 
Group attached to the 864th Battalion.  (This is confirmed upon 
service personnel records.)  It was noted that he often drove a 
vehicle as part of a convoy in the areas of Cam Ranh Bay, Pleiku, 
and Quin Yan in the Republic of Vietnam.  The Veteran said that 
he had memories of combat experiences which he tried to avoid.  
He had nightmares, feelings of shame and guilt, anger, and rage.  
He was also at the World Trade Center in September 2001.  The 
examiner opined that the Veteran likely had struggled with 
undiagnosed PTSD.  

The Veteran was also found to have PTSD upon VA examination in 
June 2004.  His inservice stressors included running over a man 
on a scooter.  He was also hit across the throat and was 
unconscious for a time.  He had left the trucks to go into the 
woods.  He does not remember why.  These memories often made him 
wake up during the night.  

What is lacking in this case is credible evidence that any 
claimed in service stressor occurred.  In an August 2004 PTSD 
questionnaire, the Veteran attested that inservice stressors 
included that on one occasion on the way to Hne Trang in 
approximately November-December 1967, the compound was attacked.  
He took cover in a trench next to a pit where they kept captives.  
The driver of the truck in which he was riding stayed with the 
vehicle and was ultimately wounded.  The Veteran also described 
another occasion in February 1968 when he was driving and ran 
into a three wheeled scooter.  He recalled bumping it which 
caused the scooter and those riding it to flip over.  In March 
1968, he was in a convoy that was attacked by enemy fire.  
Another attack occurred in April 1968 when he was in Pleiku.  He 
recalled being so scared that he cried.  Later, he saw covered 
bodies.  

The Board notes that corroboration of the occurrence of claimed 
in-service stressors is required.  A July 2008 response from the 
United States Armed Services Center for Research of Unit Records 
(formerly USASCRUR, then CURR, now the Joint Services Records 
Research Center (JSRRC)) Coordinator reflects that the Veteran 
served in Vietnam with HQ and HQ Company, 35th Engineer Group 
(Construction), USARPAC, as a Wheeled Vehicle Mechanic's Helper 
from July 1967 to July 1968.  It was noted that the Veteran's 
records were absent any decoration or award signifying direct 
participation in combat operations.  His unit was located at Cam 
Ranh Bay (CRB).  While the Veteran stated that he was a convoy 
laying over at Pleiku in April 1968 when it was attacked, this 
was several hundred miles from CRB.  Thus, the coordinator stated 
that it could not be verified that the Veteran was there at that 
time.  It was noted that in any case, he seemed to be describing 
en enemy ground attack, and there was no record of such in the 
applicable MACV report.  It was also noted by the JSRRC 
coordinator that the Veteran's other claimed inservice stressors 
either lacked sufficient detail in order to attempt confirmation, 
or, by their very nature, were incapable of substantiation.  The 
report ended with the statement that "[a]ny further attempt at 
verification would be futile."  The JMR, however, has suggested 
that the attack at Pleiku in April 1968 might be verified.  Thus, 
such an attempt for verification will be made in the Remand 
below.  

As already noted, it is clear that the Veteran served in the 
Republic of Vietnam as a heavy vehicle operator.  It is the 
Board's conclusion that his claimed inservice stressors may be 
capable of independent verification if submitted to the JSRRC.  
In this regard, the Board observes that while the stressors as 
related by the Veteran are general in description and involve 
events that would not be contained in a unit history or 
operational report, it is not shown that all such related 
incidents are "clearly impossible" to document.  And, as noted 
in the VA Adjudication Procedure Manual, M21-1MR, only those 
events that "are clearly impossible to document" should not be 
sent to the JSRRC.  As such impossibility is not reflected in 
this case, certain claimed incidents (detailed below) as 
described by the Veteran should be sent to the JSRRC for possible 
verification of such stressors.  However, it is pointed out to 
the Veteran that 38 C.F.R. § 3.159(c)(2)(i) provides: "In the 
case of records requested to corroborate a claimed stressful 
event in service, the Claimant must provide information 
sufficient for the records custodian to conduct a search of the 
corroborative records."  Here, the Veteran should again be 
provided the opportunity to provide additional information to 
make such alleged stressors verifiable.  

Finally, it is noted that there are now new provisions of 
38 C.F.R. § 3.304(f) that are not applicable to this case.  See 
75 Fed. Reg. 39,843 (July 13, 2010).

As to the additional issues on appeal, it is conceded that the 
Veteran was exposed to Agent Orange during service.  

The following diseases shall be service connected if the Veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) 
are satisfied:  chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 
42,600 (June 24, 2002).  Abnormal sperm parameters and 
infertility have specifically been excluded from presumptive 
service connection based on herbicide exposure.  See 68 Fed. Reg. 
97, 27,630-27,641 (May 20, 2003).

A review of the record reflects that the Claimant has a history 
of diabetes mellitus since 1991.  This condition has been 
described as insulin dependent.  Documents of record over the 
years reflect conflicting diagnoses of either type I or type II 
diabetes mellitus.  Resolution of this matter, the type of the 
diabetes, controls whether service connection will or will not be 
granted.

Records over the years reflect that both type I and type II 
diabetes have been diagnosed.  Various providers have indicated 
that the onset of diabetes with ketoacidosis demonstrates that 
this is type I diabetes.  Other providers have suggested that the 
Veteran's history and insulin requirements were more consistent 
with type II diabetes, and that some laboratory findings (GAD-65) 
was more suggestive of type II rather than type I diabetes.  
Finally, there was an opinion that the glucose levels noted in 
1991 and the way they decreased with other recorded findings were 
indicative of type I not type II diabetes.

As noted above, although VA regulations provide for presumption 
of service connection for type II diabetes mellitus for Veteran's 
exposed to Agent Orange while in Vietnam, service connection may 
be denied if there is evidence that diabetes mellitus was 
unrelated to that exposure.  It is the Board's conclusion that 
additional development is necessary to address the etiology of 
the Appellant's diabetes.  In light of the foregoing, the Board 
finds that a remand for a supplemental opinion is necessary to 
determine if the Veteran's diabetes mellitus is at least as 
likely as not related to in-service herbicide exposure versus 
other clinical findings (unrelated to service).  
Accordingly, the case is REMANDED for the following actions:

1.  Ask the JSRRC to conduct a search and 
provide any available information that 
might corroborate the Veteran's alleged 
Vietnam stressor events of (1) having to 
take cover in a ditch on the way to Hne 
Trang in approximately November-December 
1967 when the compound was attacked (2) 
being attacked in Pleiku in April 1968 
while on a convoy layover.  These 
incidents occurred while the Veteran was 
assigned to the US Army 35th Engineer 
Group attached to the 864th Battalion.  

Provide the JSRRC with a detailed 
description of the alleged stressors 
identified by the Veteran as well as 
copies of any available service records to 
include the DD Form 214 showing service 
dates, duties, and units of assignment.  
Thereafter, specific determinations as to 
whether the Veteran's claimed stressors 
are sufficiently corroborated must be 
made.

2.  If, and only if, one or more of the 
above PTSD stressor event(s) is determined 
to be sufficiently corroborated or is 
contemplated by the new regulation, 
schedule the Veteran for a VA psychiatric 
examination by an appropriate examiner.  
The stressor(s) which has (have) been 
determined to be corroborated by the 
evidence of record should be clearly 
identified for the examiner.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.

a.  The examiner should identify any 
psychiatric disorder which has been 
demonstrated by the Veteran.  The examiner 
should explain how the diagnostic criteria 
under the DSM-IV supports the diagnosis 
(diagnoses).

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least 
a 50 percent degree of probability) that 
any identified current psychiatric 
disorder (other than PTSD) is related to 
active military service, to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

c.  The examiner must state whether it is 
at least as likely as not (i.e., at least 
a 50 percent degree of probability) that 
any identified current PTSD is related to 
the Veteran's claimed Vietnam stressor 
events (specifically, the stressor(s) 
which has (have) been determined to be 
corroborated by the evidence of record); 
or whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.)

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note: It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

f.  The stressor which has been determined 
to be corroborated by the evidence of 
record should be identified for the 
examiner and the examiner should be 
instructed that only those events may be 
considered for the purpose of determining 
whether or not exposure to a stressor in 
service has "at least as likely as not" 
resulted in current psychiatric symptoms.

3.  The AMC/RO should refer the case to an 
appropriate VA examiner(s) for medical 
opinions to address claims of service 
connection for diabetes mellitus, to 
include as secondary to exposure to an 
herbicide agent; diabetic retinopathy, 
peripheral neuropathy of the right and 
left lower extremities, a disorder 
manifested by infections, erectile 
dysfunction, a bilateral foot disorder, 
and maxillary loss of teeth and gum 
disease.  The examiner(s) should review 
the entire claims folder and address the 
following:  

A) Whether the Veteran has type I or type 
II diabetes; in responding to this 
question, the examiner should discuss all 
existing private and VA medical opinions 
already of record.  As noted above, 
existing opinions are in conflict as to 
these medical questions.  Please provide 
the medical reasoning and bases that you 
used in reaching your conclusion whether 
this is type I or type II diabetes.  If a 
conclusive determination cannot be made 
without examination, such examination 
should be conducted.  If other development 
is needed to make it possible to render an 
opinion, such development should be 
undertaken, with the claims file 
documenting all information sought or 
obtained.

If type I diabetes is found, an opinion as 
to etiology should be set out if possible, 
to include whether there is any 
relationship to any in-service occurrence 
or event.

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed.

B) It should also be determined whether it 
is as likely as not (50 percent 
probability or more) that diabetic 
retinopathy, peripheral neuropathy of the 
right and left lower extremities, a 
disorder manifested by infections, 
erectile dysfunction, a bilateral foot 
disorder, and maxillary loss of teeth and 
gum disease, if present, are proximately 
due to or the result of diabetes mellitus, 
or in the alternative, permanently made 
worse (aggravated) by diabetes mellitus.

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed.


4.  The AMC/RO should review the medical 
opinions to ensure that they are in 
complete compliance with this remand.  If 
deficient in any manner, the AMC/RO must 
implement corrective procedures.

5.  After all available evidence has been 
associated with the claims file, the 
AMC/RO should review the evidence and 
determine if further development is 
warranted.  The AMC/RO should take any 
additional development as deemed 
necessary.

6.  The AMC/RO should then review the case 
again based on the additional evidence. If 
any benefit sought is not granted, the 
AMC/RO should furnish the Appellant and 
his representative with a supplemental 
statement of the case (SSOC), and should 
give the Appellant a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

